 

Exhibit 10.1

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this “Agreement”), adopted this
25th day of September 2020, by and between Jersey Shore State Bank (the
“Employer”) and Aron Carter (the “Executive”), formalizes the agreements and
understanding between the Employer and the Executive.

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Employer;

 

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

 

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;

 

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and

 

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer;

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

 

1.1              “Administrator” means the Board or its designee.

 

1.2              “Affiliate” means any business entity with whom the Employer
would be considered a single employer under Section 414(b) and 414(c) of the
Code. Such term shall be interpreted in a manner consistent with the definition
of “service recipient” contained in Code Section 409A.

 

1.3              “Beneficiary” means the person or persons designated in writing
by the Executive to receive benefits hereunder in the event of the Executive’s
death.

 

1.4              “Board” means the Board of Directors of the Employer.

 



1

 

 

1.5              “Cause” means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employer; conviction of a felony or
of a gross misdemeanor involving moral turpitude in connection with the
Executive’s employment with the Employer; or fraud, disloyalty, dishonesty or
willful violation of any law or significant Employer policy committed in
connection with the Executive's employment and resulting in a material adverse
effect on the Employer.

 

1.6              “Change in Control” means a change in the ownership or
effective control of the Employer, or in the ownership of a substantial portion
of the assets of the Employer, as such change is defined in Code Section 409A
and regulations thereunder.

 

1.7              “Claimant” means a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.

 

1.8              “Contribution” means the amount the Employer contributes to the
Deferral Account, calculated according to the provisions of Article 2.

 

1.9              “Code” means the Internal Revenue Code of 1986, as amended.

 

1.10            “Crediting Rate” means three percent (3%).

 

1.11            “Deferral Account” means the Employer’s accounting of the
accumulated Contributions plus accrued interest.

 

1.12            “Disability” means a condition of the Executive whereby the
Executive either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.

 

1.13            “Early Termination” means Separation from Service before Normal
Retirement Age except when such Separation from Service occurs following a
Change in Control or due to termination for Cause.

 

1.14            “Effective Date” means September 1, 2020.

 

1.15            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 



2

 

 

1.16           “Involuntary Termination” means a Separation from Service other
than a termination for Cause, that is due to the independent exercise of the
Employer’s unilateral authority to terminate the Executive’s services, other
than due to the Executive’s implicit or explicit request, where the Executive
was willing and able to continue performing services.

 

1.17            “Normal Retirement Age” means the Executive attaining age
sixty-seven (67).

 

1.18            “Plan Year” means each twelve (12) month period commencing on
January 1 and ending on December 31 of each year. The initial Plan Year shall
commence on the Effective Date and end on the following December 31.

 

1.19            “Separation from Service” means a termination of the Executive’s
employment with the Employer and its Affiliates for reasons other than death or
Disability. A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation from Service on the next day following the
expiration of such six (6) month period. In determining whether a Separation
from Service occurs the Administrator shall take into account, among other
things, the definition of “service recipient” and “employer” set forth in
Treasury regulation §1.409A-1(h)(3). The Administrator shall have full and final
authority, to determine conclusively whether a Separation from Service occurs,
and the date of such Separation from Service.

 

1.20            “Specified Employee” means an individual that satisfies the
definition of a “key employee” of the Employer as such term is defined in Code
§416(i) (without regard to Code §416(i)(5)), provided that the stock of the
Employer is publicly traded on an established securities market or otherwise, as
defined in Code §1.897-1(m). If the Executive is a key employee at any time
during the twelve (12) months ending on December 31, the Executive is a
Specified Employee for the twelve (12) month period commencing on the first day
of the following April.

 



3

 

 

Article 2

CONTRIBUTIONS

 

At the beginning of each month, commencing on the Effective Date and continuing
until the earliest of Normal Retirement Age, Separation from Service,
Disability, or the Executive’s death, the Employer shall make a Contribution to
the Deferral Account in the amount of Two Thousand Six Hundred Three Dollars
($2,603). Notwithstanding the foregoing, the Board may choose to contribute a
greater amount if it determines in its sole discretion that either (i) the
Executive’s performance or (ii) the interests of the Employer, are best served
by making a greater Contribution.

 

Article 3

DEFERRAL ACCOUNT

 

3.1       Establishing and Crediting. The Employer shall establish a Deferral
Account on its books for the Executive and shall credit to the Deferral Account
the following amounts:

 

(a)       Any Contributions hereunder; and

 

(b)       Interest as follows: on the last day of each month interest shall be
credited on the Deferral Account at an annual rate equal to the Crediting Rate,
compounded monthly.

 

3.2       Recordkeeping Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.

 

ARTICLE 4

PAYMENT OF BENEFITS

 

4.1       Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive the Deferral Account
balance calculated at Separation from Service. This benefit shall be paid in one
hundred eighty (180) consecutive monthly installments and shall commence the
month following Separation from Service.

 

4.2       Early Termination Benefit. If Early Termination occurs, the Employer
shall pay the Executive the Deferral Account balance calculated at Separation
from Service. This benefit shall be paid in one hundred eighty (180) consecutive
monthly installments and shall commence the month following Separation from
Service.

 

4.3       Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Employer shall pay the Executive the Deferral Account
balance calculated as of the date of determination of Disability. This benefit
shall be paid in one hundred eighty (180) consecutive monthly installments and
shall commence the month following the date of determination of Disability.

 

4.4       Change in Control Benefit. If a Change in Control occurs followed by
Separation of Service prior to Normal Retirement Age, the Employer shall pay the
Executive the Deferral Account balance calculated at Separation from Service.
This benefit shall be paid in one hundred eighty (180) consecutive monthly
installments and shall commence the month following Separation from Service.

 



4

 

 

4.5       Death Prior to Commencement of Benefit Payments. In the event the
Executive dies prior to Separation from Service, Disability and Change in
Control, the Employer shall pay the Beneficiary an annual benefit in the amount
of Sixty-Six Thousand Dollars ($66,000). Notwithstanding the foregoing, if the
Deferral Account balance is greater than Seven Hundred Ninety-Eight Thousand
Four Hundred Forty-Six Dollars ($798,446), the annual benefit will be the amount
necessary to fully amortize the Deferral Account balance over the fifteen (15)
year payment period with interest credited on the unpaid balance at the
Crediting Rate. The annual benefit will be paid in fifteen (15) years in equal
monthly installments commencing the month following the Executive’s death.

 

4.6       Death Subsequent to Commencement of Benefit Payments. In the event the
Executive dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Employer shall pay the Beneficiary the same amounts at
the same times as the Employer would have paid the Executive, had the Executive
survived.

 

4.7       Termination for Cause. If the Employer terminates the Executive’s
employment for Cause, then the Executive shall forfeit all benefits under this
Agreement.

 

4.8       Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions hereunder. Distributions which would
otherwise be made to the Executive due to Separation from Service shall not be
made during the first six (6) months following Separation from Service. Rather,
any distribution which would otherwise be paid to the Executive during such
period shall be accumulated and paid to the Executive in a lump sum on the first
day of the seventh month following Separation from Service, or if earlier, upon
the Executive’s death. All subsequent distributions shall be paid as they would
have had this Section not applied.

 

4.9       Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

 

4.10       Delays in Payment by Employer. A payment may be delayed to a date
after the designated payment date under any of the circumstances described
below, and the provision will not fail to meet the requirements of establishing
a permissible payment event. The delay in the payment will not constitute a
subsequent deferral election, so long as the Employer treats all payments to
similarly situated participants on a reasonably consistent basis.

 



5

 

 

(a)       Payments subject to Code Section 162(m). If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m), then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution from this Agreement is deductible, the
Employer may delay payment of any amount that would otherwise be distributed
under this Agreement. The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive’s death) at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).

 

(b)       Payments that would violate Federal securities laws or other
applicable law. A payment may be delayed where the Employer reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Employer reasonably anticipates that the making of the payment will
not cause such violation. The making of a payment that would cause inclusion in
gross income or the application of any penalty provision of the Internal Revenue
Code is not treated as a violation of law.

 

(c)       Solvency. Notwithstanding the above, a payment may be delayed where
the payment would jeopardize the ability of the Employer to continue as a going
concern.

 

4.11       Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer’s funds are
sufficient to make the payment.

 

4.12       Facility of Payment. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.

 

4.13       Excise Tax Limitation. Notwithstanding any provision of this
Agreement to the contrary, if any benefit payment hereunder would be treated as
an “excess parachute payment” under Code Section 280G, the Employer shall reduce
such benefit payment to the extent necessary to avoid treating such benefit
payment as an excess parachute payment. The Executive shall be entitled to only
the reduced benefit and shall forfeit any amount over and above the reduced
amount.

 



6

 

 

4.14       Changes in Form or Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendment:

 

(a)       must take effect not less than twelve (12) months after the amendment
is made;

 

(b)       must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;

 

(c)       must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and

 

(d)       may not accelerate the time or schedule of any distribution.

 

Article 5

Beneficiaries

 

5.1       Designation of Beneficiaries. The Executive may designate any person
to receive any benefits payable under the Agreement upon the Executive’s death,
and the designation may be changed from time to time by the Executive by filing
a new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Executive’s lifetime. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

 

5.2       Absence of Beneficiary Designation. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’s spouse. If the spouse
is not living then the Employer shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there are no living descendants, to the
Executive’s estate. In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.

 



7

 

 

Article 6

ADMINISTRATION

 

6.1       Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

 

6.2       Administrator Authority. The Administrator shall enforce this
Agreement in accordance with its terms, shall be charged with the general
administration of this Agreement, and shall have all powers necessary to
accomplish its purposes.

 

6.3       Binding Effect of Decision. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final, conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4       Compensation, Expenses and Indemnity. The Administrator shall serve
without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Employer to employ such legal counsel and
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer.

 

6.5       Employer Information. The Employer shall supply full and timely
information to the Administrator on all matters relating to the Executive’s
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.

 

6.6       Termination of Participation. If the Administrator determines in good
faith that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
prohibit the Executive from making any additional Deferrals hereunder.

 

6.7       Compliance with Code Section 409A. The Employer and the Executive
intend that the Agreement comply with the provisions of Code Section 409A to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Executive or Beneficiary. This Agreement shall be construed, administered and
governed in a manner that affects such intent, and the Administrator shall not
take any action that would be inconsistent therewith.

 



8

 

 

Article 7

Claims and Review Procedures

 

7.1       Claims Procedure. A Claimant who believes that he or she is being
denied a benefit to which he or she is entitled hereunder shall make a claim for
such benefits as follows.

 

(a)       Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

 

(b)       Timing of Administrator Response. The Administrator shall respond to
such Claimant within forty-five (45) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional thirty (30) days by notifying the Claimant in writing, prior to the
end of the initial forty-five (45) day period, that an additional period is
required. The extension notice shall specifically explain the standards on which
entitlement to a disability benefit is based, the unresolved issues that prevent
a decision on the claim and the additional information needed from the Claimant
to resolve those issues, and the Claimant shall be afforded at least forty-five
(45) days within which to provide the specified information.

 

(c)       Notice of Decision. If the Administrator denies all or a part of the
claim, the Administrator shall notify the Claimant in writing of such denial in
a culturally and linguistically appropriate manner. The Administrator shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth: (i) the specific reasons for the denial; (ii)
a reference to the specific provisions of this Agreement on which the denial is
based; (iii) a notice that the Claimant has a right to request a review of the
claim denial and an explanation of the Plan’s review procedures and the time
limits applicable to such procedures; (iv) a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review, and a description of any time limit for bringing such
an action; (v) for any Disability claim, a discussion of the decision, including
an explanation of the basis for disagreeing with or not following: (A) the views
presented by the Claimant of health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant; (B) the views of medical or
vocational experts whose advice was obtained on behalf of the Employer in
connection with a Claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; or (C) a
disability determination regarding the Claimant presented by the Claimant made
by the Social Security Administration (vi) for any Disability claim, the
specific internal rules, guidelines, protocols, standards or other similar
criteria relied upon in making the adverse determination or, alternatively, a
statement that such rules, guidelines, protocols, standards or other similar
criteria do not exist; and (viii) for any Disability claim, a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits. Whether a document, record, or other
information is relevant to a claim for benefits shall be determined by
Department of Labor Regulation Section 2560.503-1(m)(8).

 



9

 

 

7.2       Review Procedure. If the Administrator denies all or a part of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

 

(a)       Additional Evidence. Prior to the review of the denied claim, the
Claimant shall be given, free of charge, any new or additional evidence
considered, relied upon, or generated by the Administrator, or any new or
additional rationale, as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on review is required
to be provided, to give the Claimant a reasonable opportunity to respond prior
to that date.

 

(b)       Initiation – Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Administrator’s notice of denial,
must file with the Administrator a written request for review.

 

(c)       Additional Submissions – Information Access. After such request the
Claimant may submit written comments, documents, records and other information
relating to the claim. The Administrator shall also provide the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits.

 

(d)       Considerations on Review. In considering the review, the Administrator
shall consider all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. Additional considerations shall
be required in the case of a claim for Disability benefits. The claim shall be
reviewed by an individual or committee who did not make the initial
determination that is subject of the appeal and who is not a subordinate of the
individual who made the determination. Additionally, the review shall be made
without deference to the initial adverse benefit determination. If the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Administrator will consult with a health care professional with
appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination
and will not be the subordinate of such individual. If the Administrator
obtained the advice of medical or vocational experts in making the initial
adverse benefits determination (regardless of whether the advice was relied
upon), the Administrator will identify such experts.

 



10

 

 

(e)       Timing of Administrator Response. The Administrator shall respond in
writing to such Claimant within forty-five (45) days after receiving the request
for review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional forty-five (45) days by notifying the Claimant
in writing, prior to the end of the initial forty-five (45) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

 

(f)       Notice of Decision. The Administrator shall notify the Claimant in
writing of its decision on review. The Administrator shall write the
notification in a culturally and linguistically appropriate manner calculated to
be understood by the Claimant. The notification shall set forth: (i) the
specific reasons for the denial; (ii) a reference to the specific provisions of
this Agreement on which the denial is based; (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the Claimant’s claim for benefits; (iv) a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a); (v) for any Disability claim, a discussion of the decision, including an
explanation of the basis for disagreeing with or not following: (A) the views
presented by the Claimant of health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant; (B) the views of medical or
vocational experts whose advice was obtained on behalf of the Employer in
connection with a Claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; or (C) a
disability determination regarding the Claimant presented by the Claimant made
by the Social Security Administration; and (vi) for any Disability claim, the
specific internal rules, guidelines, protocols, standards or other similar
criteria relied upon in making the adverse determination or, alternatively, a
statement that such rules, guidelines, protocols, standards or other similar
criteria do not exist.

 

7.3       Exhaustion of Remedies. The Claimant must follow these claims review
procedures and exhaust all administrative remedies before taking any further
action with respect to a claim for benefits.

 

7.4       Failure to Follow Procedures. In the case of a claim for Disability
benefits, if the Administrator fails to strictly adhere to all the requirements
of this claims procedure with respect to a Disability claim, the Claimant is
deemed to have exhausted the administrative remedies available under the
Agreement, and shall be entitled to pursue any available remedies under ERISA
Section 502(a) on the basis that the Administrator has failed to provide a
reasonable claims procedure that would yield a decision on the merits of the
claim, except where the violation was: (a) de minimis; (b) non-prejudicial; (c)
attributable to good cause or matters beyond the Administrator’s control; (d) in
the context of an ongoing good-faith exchange of information; and (e) not
reflective of a pattern or practice of noncompliance. The Claimant may request a
written explanation of the violation from the Administrator, and the
Administrator must provide such explanation within ten (10) days, including a
specific description of its basis, if any, for asserting that the violation
should not cause the administrative remedies to be deemed exhausted. If a court
rejects the Claimant’s request for immediate review on the basis that the
Administrator met the standards for the exception, the claim shall be considered
as re-filed on appeal upon the Administrator’s receipt of the decision of the
court. Within a reasonable time after the receipt of the decision, the
Administrator shall provide the claimant with notice of the resubmission.



 



11

 

 

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1       Agreement Amendment Generally. Except as provided in Section 8.2, this
Agreement may be amended only by a written agreement signed by both the Employer
and the Executive.

 

8.2       Amendment to Ensure Proper Characterization of Agreement.
Notwithstanding anything in this Agreement to the contrary, the Agreement may be
amended by the Employer at any time, if found necessary in the opinion of the
Employer, (i) to ensure that the Agreement is characterized as plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA, (ii) to conform the Agreement to the
requirements of any applicable law or (iii) to comply with the written
instructions of the Employer’s auditors or banking regulators.

 

8.3       Agreement Termination Generally. Except as provided in Section 8.4,
this Agreement may be terminated only by a written agreement signed by the
Employer and the Executive. Such termination shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4.

 

8.4       Effect of Complete Termination. Notwithstanding anything to the
contrary in Section 8.3, and subject to the requirements of Code Section 409A
and Treasury Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may
completely terminate and liquidate the Agreement. In the event of a complete
termination, the Employer shall pay the Executive the Deferral Account balance.
Such complete termination of the Agreement shall occur only under the following
circumstances and conditions.

 

(a)       Corporate Dissolution or Bankruptcy. The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court,
provided that all benefits paid under the Agreement are included in the
Executive’s gross income in the latest of: (i) the calendar year which the
termination occurs; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the payment is administratively practicable.

 

(b)       Change in Control. The Employer may terminate and liquidate this
Agreement by taking irrevocable action to terminate and liquidate within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control. This Agreement will then be treated as terminated only if all
substantially similar arrangements sponsored by the Employer which are treated
as deferred under a single plan under Treasury Regulations §1.409A-1(c)(2) are
terminated and liquidated with respect to each participant who experienced the
Change in Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.

 



12

 

 

(c)       Discretionary Termination. The Employer may terminate and liquidate
this Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate and liquidate
this Agreement; and (v) neither the Employer nor any of its Affiliates adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations §1.409A-1(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement.

 

Article 9

MISCELLANEOUS

 

9.1       No Effect on Other Rights. This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Executive without regard to the existence hereof.

 

9.2       State Law. This Agreement and all rights hereunder shall be governed
by and construed according to the laws of the Commonwealth of Pennsylvania
except to the extent preempted by the laws of the United States of America.

 

9.3       Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

 

9.4       Nonassignability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.5       Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

 



13

 

 

9.6       Life Insurance. If the Employer chooses to obtain insurance on the
life of the Executive in connection with its obligations under this Agreement,
the Executive hereby agrees to take such physical examinations and to truthfully
and completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.

 

9.7       Unclaimed Benefits. The Executive shall keep the Employer informed of
the Executive’s current address and the current address of the Beneficiary. If
the location of the Executive is not made known to the Employer within three
years after the date upon which any payment of any benefits may first be made,
the Employer shall delay payment of the Executive’s benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years. Upon expiration of the three (3) year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the Executive’s
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.

 

9.8       Suicide or Misstatement. No benefit shall be distributed hereunder if
the Executive commits suicide within two (2) years after the Effective Date, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Employer denies coverage (i) for material
misstatements of fact made by the Executive on an application for life
insurance, or (ii) for any other reason.

 

9.9       Removal. Notwithstanding anything in this Agreement to the contrary,
the Employer shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued pursuant to
Section 8(e) of the Federal Deposit Insurance Act. Furthermore, any payments
made to the Executive pursuant to this Agreement shall, if required, comply with
12 U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any other regulations or
guidance promulgated thereunder.

 

9.10       Forfeiture Provision. The Executive shall forfeit any non-distributed
benefits under this Agreement if during the term of this Agreement, the
Executive, directly or indirectly, either as an individual or as a proprietor,
stockholder, partner, officer, director, employee, agent, consultant or
independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):

 

(i)              becomes employed by, participates in, or becomes connected in
any manner with the ownership, management, operation or control of any bank,
savings and loan or other similar financial institution if the Executive’s
responsibilities will include providing banking or other financial services
within twenty-five (25) miles of 300 Market Street, Williamsport, Pennsylvania;

 



14

 

 

(ii)             participates in any way in hiring or otherwise engaging, or
assisting any other person or entity in hiring or otherwise engaging, on a
temporary, part-time or permanent basis, any individual who was employed by the
Employer as of the date of Separation from Service;

 

(iii)           assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Employer or transaction
involving the Employer;

 

(iv)           sells, offers to sell, provides banking or other financial
services, assists any other person in selling or providing banking or other
financial services, or solicits or otherwise competes for, either directly or
indirectly, any orders, contract, or accounts for services of a kind or nature
like or substantially similar to the financial services performed or financial
products sold by the Employer (the preceding hereinafter referred to as
“Services”), to or from any person or entity from whom the Executive or the
Employer, to the knowledge of the Executive provided banking or other financial
services, sold, offered to sell or solicited orders, contracts or accounts for
Services during the one (1) year period immediately prior to Separation from
Service;

 

(v)            divulges, discloses, or communicates to others in any manner
whatsoever, any confidential information of the Employer, to the knowledge of
the Executive, including, but not limited to, the names and addresses of
customers or prospective customers, of the Employer, as they may have existed
from time to time, of work performed or services rendered for any customer, any
method and/or procedures relating to projects or other work developed for the
Employer, earnings or other information concerning the Employer. The
restrictions contained in this subparagraph (v) apply to all information
regarding the Employer, regardless of the source who provided or compiled such
information. Notwithstanding anything to the contrary, all information referred
to herein shall not be disclosed unless and until it becomes known to the
general public from sources other than the Executive.

 

Notwithstanding the foregoing, following a Change in Control or Involuntary
Termination not for Cause, only provision (v) shall apply; provisions (i), (ii),
(iii), (iv) shall not apply.

 

9.11       Notice. Any notice, consent or demand required or permitted to be
given to the Employer or Administrator under this Agreement shall be sufficient
if in writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.

 



15

 

 

9.12       Headings and Interpretation. Headings and sub-headings in this
Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement. Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

9.13     Alternative Action. In the event it becomes impossible for the Employer
or the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.

 

9.14     Coordination with Other Benefits. The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Employer. This Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.

 

9.15     Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

 

9.16     Tax Withholding. The Employer may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation to withhold in
connection with any benefits under the Agreement.

 

9.17     Responsibility for Taxes. The Executive shall be responsible for the
payment of all individual tax liabilities relating to any benefits paid
hereunder. The Executive acknowledges that in no event will the Employer be
liable to the Executive for any taxes resulting from the Executive’s
participation in the Agreement, including any additional penalty, excise or
other taxes that might be imposed as a result of Code Section 409A.

 

9.18     Aggregation of Agreement. If the Employer offers other non-qualified
deferred compensation plans in addition to this Agreement, this Agreement and
those plans shall be treated as a single plan to the extent required under Code
Section 409A.

 

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:

 

Executive: Employer:

 

/s/Aron Carter   By: /s/ Richard A. Grafmyre     Its: Chief Executive Officer

 



16

 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Beneficiary Designation

 

I, Aron Carter, designate the following as Beneficiary under this Agreement:

 

Primary

 

____________________________________________________________________________________              _______%

 

____________________________________________________________________________________              _______%

 

Contingent

 

____________________________________________________________________________________              _______%

 

____________________________________________________________________________________              _______%

  

I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

Signature: _______________________________                Date: ___________

 

SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)

 

I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.

 

Spouse Name: _______________________________

 

Signature: _______________________________   Date: _________

 

Received by the Administrator this ________ day of ___________________, 20__

 

By:       _________________________________

Title:    _________________________________

 



 

 